EXHIBIT 10.1
 
FIRST AMENDMENT TO LOAN AGREEMENT
 
THIS FIRST AMENDMENT TO LOAN AGREEMENT ("Amendment") is made and entered into as
of this 31st day of December, 2008, by and among Lightning Poker, Inc., a
Pennsylvania corporation (the "Company") and The Co-Investment Fund II, L.P.
(the "Lender").
 
WITNESSETH:
 
WHEREAS, the Company and the Lender have heretofore entered into a Loan
Agreement dated as of July 27, 2006 (the "Loan Agreement") and
 
WHEREAS, the Company and the Lender desire to amend the Loan Agreement as set
forth herein.
 
NOW, THEREFORE, in consideration of the premises and the mutuaal covenants of
the parties hereinafter set forth, and intending to be legally bound hereby, the
parties agree as follows:
 
 
1.
Defined Terms. All capitalized terms used in this Agreement and not defined
herein shall have the meanings given to them in the Loan Agreement and the First
Amendment.
 
2.
Amendment. The Loan Agerement, the Promissory Notes that form part of the
Exhibits thereto are hereby amended to extend the date upon which the Promissory
Notes and accrued interest shall be deemed paid in full to June 30, 2010.
 
3.
Loan Documents. Except as expressly amended by the terms of this Amendment, all
of the terms, conditions and provisions of the Loan Documens shall remain in
full force and effect.

 
WITNESS the due execution of this Agreement as of the day and year first above
written.
 
 

 
LIGHTNING POKER, INC.
 
 
By: /s/ Robert Ciunci          March 26, 2009
 
 
Title: CFO
 
 
LENDER
 
 
THE CO-INVESTMENT FUND II, L.P.
 
 
By: Co-Invest Management II, L.P. its general partner
 
 
By: Co-Invest Capital Partners, Inc. its general partner
 
 
By: /s/ Brian K. Adamsley              
 
 
Title: CFO & Treasurer
 

 